Citation Nr: 1208492	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  08-00 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.  

2.  Entitlement to service connection for a cervical spine disorder.  

3.  Entitlement to an initial rating greater than 30 percent for an acquired psychiatric condition.


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1987 to June 1992.  He also had 17 years of service with U.S. Army Reserves, with a period of active duty for training (ACDUTRA) from May 31, 2006, to June 28, 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which, pursuant to an October 2006 Board decision, granted service connection for an acquired psychiatric disorder and assigned a 10 percent disability rating, effective November 30, 1994, and denied entitlement to service connection for a back disorder.  The Veteran did not appeal and this Board decision became final.  However, service treatment records relevant to the Veteran's low back disorder from a period of ACDUTRA which predates the Board's October 2006 decision, were associated with the claims folder.  Therefore, rather than determining whether new and material evidence has been submitted since the date of this Board decision, the claim for service connection for a low back disorder will be reconsidered on the merits.  See 38 C.F.R. § 3.156(c) (2011). 

In December 2007, the RO issued a second rating decision increasing the Veteran's rating for service-connected PTSD to 30 percent, effective November 30, 1994.  

The issue of entitlement to a rating higher than 30 percent for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's lumbar spine disorder was incurred in, or caused by, his military service. 

2.  The Veteran's cervical spine disorder was incurred in, or caused by, his military service. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a lumbar spine disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 

2.  The criteria for entitlement to service connection for a cervical spine disorder have been met.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6(a)(d), 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2011).  In this decision, the Board grants service connection for a lumbar spine disorder and a cervical spine disorder.  This award represents a complete grant of the benefits sought on appeal with regard to those issues.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

The Veteran contends that he suffered trauma to the back during ACDUTRA in June 2006, resulting in a current cervical and lumbar spine disorder.  Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA) during which the individual was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a)(d).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state.  38 U.S.C.A. §§ 101(22), 316, 502, 503, 504, 505; 38 C.F.R. § 3.6(c)(3)

In order to establish service connection, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see generally 38 C.F.R. § 3.303(a).  A disease diagnosed after service may be service connected when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992); see, e.g., Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).    

The Board is responsible for evaluating the evidence of record and assigning due probative weight.  Madden v. Grober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Upon weighing the evidence, if there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Treatment records from the Veteran's first period of service in October 1990 show that he complained of right-sided back pain, lasting for five weeks.  At a VA examination in December 1998, he reported continuous symptoms of back pain since service and was diagnosed with muscle spasms.  In September 1999, an MRI showed mild spinal canal stenosis at L4-5 and L5-S1 secondary to disc protrusion.  An October 1999 conduction study and electromyography showed chronic radiculopathy caused by polyphasic potentials to active motor muscle contraction at the above innervated musculature.  In July 2000, another MRI of the lumbar spine found herniated nucleus pulposes.  In September 2001, his physician provided a narrative for the VA, explaining that the Veteran had muscle spasms at discharge from active service that became worse as a result of his job duties at the Post Office and developed into a more severe lumbar spine disorder, secondary to disc protrusion.  

An MRI of the lumbar spine from December 2004 was normal.  However, private treatment notes from August 2004 to June 2006 show complaints of lower back pain and radiculopathy, with symptoms aggravated by the Veteran's work duties at the post office.

A July 2006 line of duty report shows that on or about June 25, 2006, the Veteran was a passenger in Humvee that hit a pothole, causing him to develop back pain.  The report shows that his resulting injury, strong back muscle spasms, were considered to have been incurred in the line of duty.  The Veteran's sworn statement shows that he asked his sergeant to try to avoid the potholes in the road due to his back problems, but he was not able to comply.  His sergeant's sworn statement shows that they were driving on very rough roads during the training and he was unable to avoid all of the potholes in the road.  The statement also shows that the Veteran told his sergeant about his back pain the next day.  They continued driving training and his back pain kept getting worse.  The Veteran's sworn statement shows that he eventually woke up in severe back pain and went to the emergency room.  The sworn statement of another sergeant shows that the Veteran was unable perform normal duties during the last two days of training and was seriously functionally limited on the return trip home.

VA treatment notes dated from July 2006 show that the Veteran complained of low back pain that began when six weeks prior during training when the vehicle he was riding in fell into a hole in the road.

Magnetic resonance imaging reports (MRIs) completed in August 2006 show early multilevel degenerative disc disease of the lumbar spine, early spinal canal stenosis, and bilateral neural foraminal narrowing and multilevel degenerative disc disease of the cervical spine with mild spondylosis and disc herniation at C4-5 and C6-7.  In August 2006, the Veteran also underwent conduction studies and electromyography and found evidence of chronic radiculopathy caused by polyphasic potentials to active motor muscle contraction at the above innervated musculature.

The Veteran's private physician submitted a statement in January 2008 explaining that the June 2006 injuries aggravated his previous chronic conditions such that he started experiencing severe neck and back pain, later found to be multi-level herniated discs of the cervical spine with radiculopathy and degenerative disc disease of the lumbar spine with central canal stenosis, neuroforaminal narrowing and radiculopathy.  Conversely, at the U.S. Army Health Clinic in July 2009, it was determined that chronic neck and back pain did not exist prior to service and were incurred in the line of duty.

In September 2008, the Veteran was provided with a VA examination.  He was diagnosed with discogenic disc disease and spondylosis of the cervical spine and discogenic disc disease and foraminal narrowing of the lumbar spine.  The examiner provided the opinion that the Veteran's injuries could not have been caused by the incident during training, because objective evidence of degeneration appeared within too short of a time frame following the injury.  However, the examiner found that if the Veteran had a pre-existing cervical and lumbar condition, his current neck and back injuries were at least as likely as not aggravated by the in-service injury suffered on June 25, 2006.
 
Upon review of the totality of the evidence of record, service connection for a lumbar spine disorder and a cervical spine disorder is warranted.  The Veteran has a currently diagnosed lumbar spine disability and cervical spine disability.  He also reported complaints of lower back pain during his period of active service and his private physician relates muscle spasms developing into degenerative changes of the lumbar spine to that service.  Later, after the June 2006 injury, the Veteran's private physician also related his cervical spine condition to his original in-service back injury, and determined that both his lumbar spine condition and cervical spine condition were aggravated by the injury in 2006.  This is consistent with the December 1998 VA examination report diagnosing muscle spasms and the opinion provided by the September 2008 VA examiner that the June 2006 incident aggravated pre-existing conditions.

In summary, the evidence of record shows a diagnosis of a lumbar spine disability and a cervical spine disability.  It also shows a history of back pain since service in 1990 that was later diagnosed as muscle spasms, medical evidence relating the Veteran's muscle spasms to the development of his lumbar spine disability, and medical evidence relating the lumbar spine disability to the development of his cervical spine disability.  Furthermore, the medical evidence shows that both his lumbar and cervical spine disability suffered additional injury during ACDUTRA in June 2006.  Therefore, as there is evidence of a currently diagnosed disability of the cervical and lumbar spine, evidence of incurrence of an injury in service, and medical evidence relating the injury incurred in service to the current diagnosis, service connection for a cervical and lumbar spine disorder is warranted.  See 
38 C.F.R. § 3.303; Shedden, 381 F.3d at 1167; see also 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.  


ORDER

Service connection for a lumbar spine disorder is granted.

Service connection for a cervical spine disorder is granted.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

VA psychiatric treatment notes from November 2010 shows that the Veteran receives private psychiatric treatment with another provider, Dr. Diez.  These records should be obtained on remand.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(1).

Furthermore, the VA examination report obtained in July 2011 is not sufficient upon which to base a decision with regard to this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Specifically, in the section titled "current functioning," the examiner asserts that "Veteran's medical condition mental condition does place him unemployable.  It is my opinion that mental condition is not severe enough to render Veteran unemployable."  On remand, the RO/AMC should afford the Veteran a current examination and obtain a supplemental opinion to resolve the contradictory opinion.   

There are several documents written in Spanish and/or German in the claims folder with no accompanying certified English translation.  The RO/AMC should take appropriate action to ensure that the Veteran's claims file is reviewed, all pertinent items written in Spanish are identified, and the identified documents are translated to facilitate review of the record by the Board.  

Also, an effort should be made to obtain any additional VA treatment records for the Veteran showing treatment for his acquired psychiatric disorder, dated since July 2011.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(3).

Lastly, during the pendency of this claim, regulatory changes amended the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1996), including the rating criteria for evaluating psychiatric disorders.  See 61 Fed. Reg. 52695-52702 (October 8, 1996).  This amendment was effective November 7, 1996.  Generally, where the schedular criteria are amended during the course of an appeal, the Board must consider the former and the current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the extent it held that, where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version more favorable to appellant should apply); see also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2011).  

The RO received the Veteran's claim for service connection for a psychiatric disorder in November 1994, and the December 2006 rating decision adjudicated the appropriate disability rating for this condition under the new rating criteria only.  However, the Veteran is entitled to application of both the old and new rating criteria for psychiatric disorders since he filed his claim prior to the date as of which the regulations were amended.  Accordingly, the RO must consider both the old and new rating criteria on remand.
 
Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records, related to his acquired psychiatric disorder, from the VA Medical Center in San Juan, Puerto Rico, dated since July 2011.

2.  Contact the Veteran and obtain the names, addresses, and approximate dates of treatment for any additional medical records that he would like VA to obtain.  Of particular interest are any private treatment records from Dr. Diez, his psychiatrist.  

For all records adequately identified for the Veteran and for which the Veteran has signed the appropriate releases, the records should be obtained and associated with the claims folder.  

3.  Next, take appropriate action to have all pertinent evidence in the claims file written in Spanish and/or German translated to English.  The translated documents should be associated with the claims file.

4.  After the foregoing development has been completed, the Veteran should be afforded a VA psychiatric examination by the same examiner who conducted the July 2011 examination, if possible.  

The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests and studies are to be conducted. 

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are specifically attributable to his service-connected psychiatric disorder.  The examiner must conduct a detailed mental status examination.

The examiner must also discuss the effect, if any, of the Veteran's psychiatric disorder on his social and occupational adaptability.

The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's psychiatric disorder consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV) and explain the significance of the score.

The examiner should describe the Veteran's current functioning, resolving the contradictions in the July 2011 report.  The Board points out that the July 2011 opinion is not adequate for rating purposes because the examiner states that the Veteran's mental disorder both does and does not render him unemployable.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

6.  Finally, readjudicate the claim on appeal.  In readjudicating the Veteran's claim, consider the claim under both the old and the revised rating criteria for evaluating mental disorders.  See 61 Fed. Reg. 52695-52702 (October 8, 1996).   If the claim remains denied, provide the Veteran and his representative, if any, with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


